11/17/2020Case    1:20-cv-03014-JMS-DML Document 1-2  Filed
                                                  Summary    11/17/20 Page 1 of 14 PageID #: 8
                                                          - MyCase

                 This is not the of icial court record. Of icial records of court proceedings may only be obtained directly from
                 the court maintaining a particular record.


   Natasha Coleman v. William Borley, DoorDash, Inc.
    Case Number                            49D03-2011-CT-039169

    Court                                  Marion Superior Court, Civil Division 3

    Type                                   CT - Civil Tort

    Filed                                  11/04/2020

    Status                                 11/04/2020 , Pending (active)


   Parties to the Case
   Defendant Borley, William

   Defendant DoorDash, Inc.
      Attorney
      Edward W. Hearn
      #1869164, Lead, Retained

      JOHNSON & BELL, P.C.
      8488 GEORGIA STREET
      SUITE A
      Merrillville, IN 46410
      219-791-1900(W)

      Attorney
      Jennifer Marie Carpenter
      #3518171, Retained

      11051 Broadway, Suite B
      Crown Point, IN 46307
      219-791-1900(W)

   Plainti        Coleman, Natasha
      Attorney
      Je rey Owen Meunier
      #1029829, Retained

      320 South Rangeline Road
      Carmel, IN 46032
      317-575-0320(W)


   Chronological Case Summary
    11/04/2020 Case Opened as a New Filing


    11/04/2020        Appearance Filed
                  Appearance

                  For Party:                      Coleman, Natasha
                  File Stamp:                     11/04/2020




https://public.courts.in.gov/mycase/#/vw/CaseSummary/eyJ2Ijp7IkNhc2VUb2tlbiI6ImNBaDI0ZVduVmtnOW1zMVAtR0I4a2l5RE14dXUtZnNNaGtRVUR…   1/3
11/17/2020Case     1:20-cv-03014-JMS-DML Document 1-2  Filed
                                                   Summary    11/17/20 Page 2 of 14 PageID #: 9
                                                           - MyCase

    11/04/2020         Complaint/Equivalent Pleading Filed
                   Complaint

                   Filed By:                       Coleman, Natasha
                   File Stamp:                     11/04/2020

    11/04/2020         Subpoena/Summons Filed
                   Summons

                   Filed By:                       Coleman, Natasha
                   File Stamp:                     11/04/2020

    11/04/2020         Subpoena/Summons Filed
                   Summons

                   Filed By:                       Coleman, Natasha
                   File Stamp:                     11/04/2020

    11/12/2020         Appearance Filed
                   Appearance on behalf of Defendant

                   For Party:                      DoorDash, Inc.
                   File Stamp:                     11/11/2020

    11/12/2020         Motion for Enlargement of Time Filed
                   Motion for Extension of Time

                   Filed By:                       DoorDash, Inc.
                   File Stamp:                     11/11/2020

    11/12/2020         Jury Trial Demand Filed
                   Jury Demand

                   Filed By:                       DoorDash, Inc.
                   File Stamp:                     11/11/2020


   Financial Information
   * Financial Balances re ected are current representations of transactions processed by the Clerk’s O ce. Please note that any
     balance due does not re ect interest that has accrued – if applicable – since the last payment. For questions/concerns regarding
     balances shown, please contact the Clerk’s O ce.

   Coleman, Natasha
   Plainti

   Balance Due (as of 11/17/2020)
   0.00

   Charge Summary
    Description                                                                 Amount              Credit              Payment
    Court Costs and Filing Fees                                                 157.00              0.00                157.00

   Transaction Summary
    Date                  Description                                           Amount
    11/04/2020            Transaction Assessment                                157.00
    11/04/2020            Electronic Payment                                    (157.00)



                  This is not the of icial court record. Of icial records of court proceedings may only be obtained directly from
                  the court maintaining a particular record.


https://public.courts.in.gov/mycase/#/vw/CaseSummary/eyJ2Ijp7IkNhc2VUb2tlbiI6ImNBaDI0ZVduVmtnOW1zMVAtR0I4a2l5RE14dXUtZnNNaGtRVUR…       2/3
11/17/2020Case   1:20-cv-03014-JMS-DML Document 1-2  Filed
                                                  Summary    11/17/20 Page 3 of 14 PageID #: 10
                                                          - MyCase




https://public.courts.in.gov/mycase/#/vw/CaseSummary/eyJ2Ijp7IkNhc2VUb2tlbiI6ImNBaDI0ZVduVmtnOW1zMVAtR0I4a2l5RE14dXUtZnNNaGtRVUR…   3/3
Case 1:20-cv-03014-JMS-DML Document
                           49D03-2011-2  Filed 11/17/20
                                     1 -CT-0391 69      Page 4 of 14 PageID  #: 11/4/2020
                                                                          Filed: 11       1:47 PM
                                                                                                                                             Clerk
                                                Marion Superior Court,    Civil Division   3                                Marion County, Indiana




 STATE OF INDIANA                          )            IN     THE MARION SUPERIOR COURT
                                           )   SS:
 COUNTY OF MARION                          )            CAUSE NO.

 NATASHA COLEMAN

                     Plaintiff
              VS.
 WILLIAM BORLEY and
 DOORDASH, INC.

                     Defendant.


                                          COMPLAINT FOR DAMAGES AND
                                            REQUEST FOR JURY TRIAL

        Plaintiff,     Natasha Coleman, (“Coleman”) by counsel, for her Complaint for Damages

 against Defendants, William Borley (“Borley”) and DoorDash, Inc. (“DoorDash”) states as


 follows,


         1.          At   all   times relevant hereto, Plaintiff was a resident 0f the Marion County,


 Indiana.


        2.           At   all   times relevant hereto, upon information and belief, Defendant Borley was a


 resident 0f Marion County, Indiana.


        3.           At   all   times relevant hereto, upon information and belief was a corporation


 organized and existing under the laws of the state of Delaware and doing business in the state 0f


 Indiana.


        4.           On 0r about May            16, 2019, Plaintiff was operating her vehicle in a                northbound

 direction    on College Ave.        in   Marion County, Indiana.

        5.           At   the   same time, Defendant Borley was operating                      his vehicle in a   southbound

 direction    on College Ava, turning                left in   an easterly direction onto 46th      St.   and drove   his vehicle


 into the path      0f the Coleman vehicle.
Case 1:20-cv-03014-JMS-DML Document 1-2 Filed 11/17/20 Page 5 of 14 PageID #: 12




          6.     At   all   times relevant Borley was performing duties within the course and scope of


 his   employment With DoorDash.

          7.     Defendant Borley was negligent in the operation 0f his vehicle in that he failed                      to


 keep his vehicle under proper control so as          to avoid a collision, failed t0          keep a proper lookout

 for other vehicles so as t0 avoid a collision, failed to yield the right              0f way t0 the Coleman


 vehicle and failed t0 operate his vehicle in a safe manner.




          8.     DoorDash       is liable   for the negligent actions 0f Borley under the doctrine 0f


 respondeat superior.


          9.     As   a direct and proximate result 0f the negligence of Defendants, Plaintiff,


 Natasha Coleman suffered severe and permanent personal                    injuries   and damages.

          WHEREFORE, Plaintiff prays that judgment be entered against Defendant in an amount

 sufﬁcient to compensate her for her injuries and damages, and for                    all   other reliefjust and proper


 in the premises.


                                                        Respectfully submitted,


                                                        /s/         Meunier
                                                              Jeffrey O.
                                                        Jeffrey O.Meunier
                                                        Attorney No. 10298-29
                                                        Attorney for Plaintiff


                                      REQUEST FOR JURY TRIAL

          Plaintiff requests this matter     be   tried t0 a jury.


                                                        Respectfully submitted,



                                                        /s/           Meunier
                                                              Jeffrey O.
                                                        Jeffrey O. Meunier
                                                        Attorney No. 10298-29
                                                        Attorney for Plaintiff
Case 1:20-cv-03014-JMS-DML Document 1-2 Filed 11/17/20 Page 6 of 14 PageID #: 13
Case 1:20-cv-03014-JMS-DML Document
                           49D03-2011-2  Filed 11/17/20
                                     1 -CT-0391 69      Page 7 of 14 PageID  #: 11/4/2020
                                                                          Filed: 14       1:47 PM
                                                                                                                                         Clerk
                                       Marion Superior Court,   Civil Division   3                                      Marion County, Indiana




                                 IN   THE MARION SUPERIOR COURT


 NATASHA COLEMAN
              VS.
 WILLIAM BORLEY and
 DOORDASH, INC.
                                                 SUMMONS
 TO:       William Borley
           5986 Medora Dr.
           Indianapolis,   IN 46228




           You are hereby notiﬁed that you have been          sued by the person               named     as Plaintiff in the
 Court indicated above.


       The nature of the suit against you is stated in the Complaint which is attached to this
 Summons. It also states the relief sought or the demand made against you by the Plaintiff.

         An answer or other appropriate response in writing to the Complaint must be ﬁled either
 by you  or your attorney Within twenty (20) days, commencing the day after you receive this
 Summons, 0r twenty-three (23) days if this Summons was received by mail, or a judgment by
 default may be rendered against you for relief demanded by Plaintiff.


               have a claim for relief against the Plaintiff arising from the same transaction or
           If you
 occurrence, you must assert it in your written answer.


 Dated; 1/4/2020                                                                     w
                                                    ‘7’   114411.        {L      5.65;:   i   ,3,   C)
                                                     Clelﬁk   of the Johnson Supeﬁor Court
 Jeffrey O.   Meunier
 Attorney N0. 10298-29
 320 South Rangeline Road
 Carmel, Indiana 46032
 (3 17)   575-0320

           The following manner of service 0f summons               is   hereby designated:


    X               Registered or certiﬁed mail.
                    Service 0n individual at above address.
                    Service on Agent: (Specify)
                    Service by Publication.
Case 1:20-cv-03014-JMS-DML Document 1-2 Filed 11/17/20 Page 8 of 14 PageID #: 15




                             CLERK’S CERTIFICATE OF MAILING

         I hereby certify on the ____ day of ____________, 2020, I mailed a copy of this Summons
 and a copy of the Complaint to the _____________________, ______________ by Certified Mail,
 requesting a return receipt, at the address furnished by the __________________.

                                              ____________________________________
                                              Clerk of the Johnson Superior Court
 Dated:___________________
                     RETURN ON SERVICE OF SUMMONS BY MAIL

         I hereby certify that the attached receipt was received by me showing that the Summons and
 a copy of the Complaint mailed to _________________, __________________, was accepted by the
 _______________ on the _____ day of ___________, 2020.

        I hereby certify that the attached return receipt was received by me on the _____ day of
 ________________, 2020, showing that the Summons and a copy of the Complaint was returned not
 accepted.

        I hereby certify that the attached return receipt was received by me showing that the
 Summons and a copy of the Complaint mailed to ________, _____________________, was accepted
 by (Agent) _________________________, on behalf of said _____________ on the ___ day of
 _________________, 2020.

                                              ____________________________________
                                              Clerk of the Johnson Superior Court
 Dated:_______________
                                  SERVICE ACKNOWLEDGED

        A copy of the within Summons and a copy of the Complaint attached thereto were received
 by me at _____________, Indiana, this ____ day of _______________, 2020.
                                             _____________________________________
                                             Signature of __________________________
                             RETURN ON SERVICE OF SUMMONS

       I hereby certify that I have served the within Summons:
       (1)     By delivering a copy of the Summons and a copy of the Complaint to the
 __________, _____________________, on the ___ day of ________________, 2020.

         (2)     By leaving a copy of the Summons and a copy of the Complaint at
 ________________________________________, the dwelling place or usual place of abode of the
 ____________________, __________________________, with a person of suitable age and
 discretion residing therein, namely ___________________ and by first class mail, to:
 __________________, the last known address of the _______________________.

                                              ____________________________________
                                              Sheriff of Johnson County, Indiana
                                              By:___________________________________
Case 1:20-cv-03014-JMS-DML Document
                           49D03-2011-2  Filed 11/17/20
                                     1 -CT-0391 69      Page 9 of 14 PageID  #: 11/4/2020
                                                                          Filed: 16       1:47 PM
                                                                                                                                      Clerk
                                            Marion Superior Court,   Civil Division   3                              Marion County, Indiana




                                  IN    THE MARION SUPERIOR COURT


 NATASHA COLEMAN
              VS.
 WILLIAM BORLEY and
 DOORDASH, INC.
                                                      SUMMONS
 TO:      DoorDash
                       Agent Solutions
          c/o Registered
          200 Byrd Way, Suite 205
          Greenwood, IN, 46143

        You are hereby notiﬁed that you have been sued by the person named as Plaintiff in the
 Court indicated above.


       The nature of the suit against you is stated in the Complaint which is attached t0 this
 Summons. It also states the relief sought or the demand made against you by the Plaintiff.

          An answer or other appropriate response              in writing to the          Complaint must be ﬁled   either

 by you or your attorney within twenty (20) days, commencing the day after you receive this
 Summons, or twenty-three (23) days if this Summons was received by mail, or a judgment by
 default may be rendered against you for relief demanded by Plaintiff.


          If you    have a claim for   relief against the Plaintiff arising               from the same transaction or
 occurrence, you must assert      it   in   your written answer.

           11/4/2020
 Dated:                                                    I
                                                                               _
                                                                                           a
                                                                                               t




                                                           L/ 11.9w.”         a.          Em:      i   .cq   C;
                                                          Clerkyof the Johnson Superigr Court
 Jeffrey O. Meunier
 Attorney N0. 10298-29
 320 South Rangeline Road
 Carmel, Indiana 46032
 (3 17) 575-0320


          The following manner of service of summons                   is   hereby designated:


    X               Registered 0r certiﬁed mail.
                    Service on individual at above address.
                    Service 0n Agent: (Specify)
                    Service by Publication.
Case 1:20-cv-03014-JMS-DML Document 1-2 Filed 11/17/20 Page 10 of 14 PageID #: 17




                              CLERK’S CERTIFICATE OF MAILING

          I hereby certify on the ____ day of ____________, 2020, I mailed a copy of this Summons
  and a copy of the Complaint to the _____________________, ______________ by Certified Mail,
  requesting a return receipt, at the address furnished by the __________________.

                                               ____________________________________
                                               Clerk of the Johnson Superior Court
  Dated:___________________
                      RETURN ON SERVICE OF SUMMONS BY MAIL

          I hereby certify that the attached receipt was received by me showing that the Summons and
  a copy of the Complaint mailed to _________________, __________________, was accepted by the
  _______________ on the _____ day of ___________, 2020.

         I hereby certify that the attached return receipt was received by me on the _____ day of
  ________________, 2020, showing that the Summons and a copy of the Complaint was returned not
  accepted.

         I hereby certify that the attached return receipt was received by me showing that the
  Summons and a copy of the Complaint mailed to ________, _____________________, was accepted
  by (Agent) _________________________, on behalf of said _____________ on the ___ day of
  _________________, 2020.

                                               ____________________________________
                                               Clerk of the Johnson Superior Court
  Dated:_______________
                                   SERVICE ACKNOWLEDGED

         A copy of the within Summons and a copy of the Complaint attached thereto were received
  by me at _____________, Indiana, this ____ day of _______________, 2020.
                                              _____________________________________
                                              Signature of __________________________
                              RETURN ON SERVICE OF SUMMONS

        I hereby certify that I have served the within Summons:
        (1)     By delivering a copy of the Summons and a copy of the Complaint to the
  __________, _____________________, on the ___ day of ________________, 2020.

          (2)     By leaving a copy of the Summons and a copy of the Complaint at
  ________________________________________, the dwelling place or usual place of abode of the
  ____________________, __________________________, with a person of suitable age and
  discretion residing therein, namely ___________________ and by first class mail, to:
  __________________, the last known address of the _______________________.

                                               ____________________________________
                                               Sheriff of Johnson County, Indiana
                                               By:___________________________________
Case 1:20-cv-03014-JMS-DML Document 1-2 Filed 11/17/20 Page 11 of 14 PageID   #: 18
                                                                        Filed: 11/11/2020 1:13 PM
                                                                                                                                   Clerk
                                                                                                                  Marion County, Indiana




   STATE OF INDIANA                  )                             IN   THE MARION SUPERIOR COURT
                                         SS:
   COUNTY OF MARION                  g                             CAUSE NO.       49D03-201 1-CT-039169

   NATASHA COLEMAN,                                                )



         Plaintiff,                                                3



   WILLIAM BORLEY and DOORDASH,                       INC.,        g



         Defendants.                                               3



                          APPEARANCE BY ATTORNEY IN CIVIL CASE
        The party on Whose behalf this form is being ﬁled:
        Initiating                   Responding     X                             Intervening                 ;
                                                                                                                  and

        the undersigned attorney and           all   attorneys listed0n   this   form now appear        in this case for the
        following parties(s): Defendant,         DOORDASH,         INC.

  2.    Attorney information for service as required by Trial Rule 5(B)(2):

        Name:           Edward W. Hearn                         Atty.Number:               #18691-64
        Address:        Johnson & Bell, P.C.                    Telephone Number:          2 1 9-79 1 - 1 900
                        8488 Georgia Street, Ste. A             Fax Number:                2 1 9-79 1 - 1 901
                        Merrillville, Indiana 464 1 0           Email Address:             hearne@jbltd.c0m

        Name:           Jennifer   M. Carpenter                 Atty.   Number:                 #35181-71
        Address:        Johnson & Bell, P.C.                    Telephone Number:               2 1 9-79 1 - 1 900
                        8488 Georgia Street, Ste. A             Fax Number:                     219-791-1901
                        Merrillville, Indiana 464 1 0           Email Address:                  carpenterj @jbltd.com


        Each attorney speciﬁed 0n         this appearance:


        (a)         certiﬁes that the contact information listed for him/her        0n the Indiana Supreme
                    Court R011 of Attorneys     is   current and accurate as of the date 0f this Appearance;


        (b)         acknowledges                            and notices from the court in this matter
                                    that all orders, opinions,
                    that are served under Trial Rule 86(G) Will be sent t0 the attorney at the email
                    address(es) speciﬁed by the attorney 0n the R011 of Attorneys regardless of the
                    contact information listed above for the attorney; and


        (c)         understands that he/she     is   solely responsible for keeping his/her R011 of Attorneys
                    contact information current and accurate, see Ind. Admis. Disc. R. 2(A).


        This   is   a Civil Tort case type as    deﬁned    in administrative   Rule 8(B)(3).

        Additional information required by local rule:           None
Case 1:20-cv-03014-JMS-DML Document 1-2 Filed 11/17/20 Page 12 of 14 PageID #: 19




  6.     This case involves a protection from abuse order, a workplace Violence restraining order,
         or a no-contact order.      Yes                 N0        X
  7.     This form has been served on       all   other parties.



                                                       /s/Edward W. Heam, #18691-64
                                                       Attorney    at   Law


                                      CERTIFICATE OF SERVICE

         I   certify that   0n November 11, 2020, I electronically ﬁled the foregoing document using
  the Indiana E—ﬁling       System (IEFS) and that the foregoing document was served upon each party
  or attorney of record Via IEFS.


                                             Jeffrey O.       Meunier
                                              Attorney At.      Law
                                            320   S.   Rangeline Road
                                            Carmel, Indiana 46032
                                           iom@mandmlawyers.com


                                                                /s/    Edward W. Hearn
Case 1:20-cv-03014-JMS-DML Document 1-2 Filed 11/17/20 Page 13 of 14 PageID
                                                                        Filed:#: 20
                                                                               11/11/2020 1:13 PM
                                                                                                                                          Clerk
                                                                                                                         Marion County, Indiana




  STATE OF INDIANA                    )                                  IN        THE MARION SUPERIOR COURT
                                      )   SS:
  COUNTY OF MARION                    )                                  CAUSE NO.               49D03-201 1-CT-039169

  NATASHA COLEMAN,

           Plaintiff,

                                                                        vvvvvvv




  WILLIAM BORLEY and DOORDASH,                         INC.,


           Defendants.


                                    MOTION FOR EXTENSION OF TIME
           Defendant,    DOORDASH,          INC., by counsel,          Edward W. Hearn and             Jennifer   M. Carpenter

  of JOHNSON         & BELL,      P.C., requests a thirty (30)         day extension of time from the original due

  date of November 30, 2020, within             which       to ﬁle   an Answer or responsive pleading, pursuant to


  Trial   Rule 6(B)(1) and L.R. 49-TR5—203(D), up t0 and including December 30, 2020, and for                               all



  other just and proper relief in the premises.


                                                                       Respectfully submitted,


                                                                       JOHNSON & BELL, P.C.

                                                             By:       /s/ Edward W.  Hearn
                                                                       Edward W. Hearn, #1 869 1 -64
                                                                       Jennifer M. Carpenter, #35 1 8 1 -71
                                                                       8488 Georgia          Street, Ste.   A
                                                                       Merrillville, Indiana         464 1 0
                                                                       (219)79 1 -19OO
                                                                       hearne ’bltd.com
                                                                       ca         enter'   'bltd.com


                                          CERTIFICATE OF SERVICE

           I   certify that   0n November 11, 2020, I electronically ﬁled the foregoing document using
  the Indiana E-ﬁling         System (IEFS) and that the foregoing document was served upon each party
  or attorney 0f record Via IEFS.


                                      Jeffrey O. Meunier, Attorney At.                     Law
                                                 320   S.   Rangeline Road
                                                 Carmel, Indiana 46032
                                                iom@mandmlawvers.com

                                                                       /s/Edward W.          Heam
Case 1:20-cv-03014-JMS-DML Document 1-2 Filed 11/17/20 Page 14 of 14 PageID
                                                                        Filed:#: 21
                                                                               11/11/2020 1:13 PM
                                                                                                                                   Clerk
                                                                                                                  Marion County, Indiana




  STATE OF INDIANA                     )                                IN   THE MARION SUPERIOR COURT
                                           SS:
  COUNTY OF MARION                     §                                CAUSE NO.          49D03-201 1-CT-039169

  NATASHA COLEMAN,                                                      )



            Plaintiff,                                                  g



  WILLIAM BORLEY and DOORDASH,                          INC.,           g



            Defendants.                                                 g



                                                    JURY DEMAND

            Defendant,     DOORDASH, INC,               by   counsel,   JOHNSON & BELL,           P.C., requests a trial


  by jury   as to all issues.


                                                             By:    /s/ Edward W.      Hearn
                                                                    Edward W. Hearn, #1 869 1 -64
                                                                    Jennifer M. Carpenter, #35 1 8 1 -71
                                                                    8488 Georgia       Street, Ste.   A
                                                                    Merrillville, Indiana      464 1 0
                                                                    (2 1 9)79 1 -1900
                                                                    hearne@jbltd.com
                                                                    ca      enter'   'bltd.com




                                           CERTIFICATE OF SERVICE

            I   certify that   0n November 11, 2020, I electronically ﬁled the foregoing document using
  the Indiana E—ﬁling          System (IEFS) and that the foregoing document was served upon each party
  or attorney of record Via IEFS.


                                       Jeffrey O. Meunier, Attorney At.              Law
                                                  320   S.   Rangeline Road
                                                  Carmel, Indiana 46032
                                                 iom@mandmlawvers.com

                                                                    /s/ Edward W.      Heam
